Appeal from order, Supreme Court, New York County (John A.K. Bradley, J.), entered January 9, 2004, which denied the petition for a writ of habeas corpus, unanimously dismissed, without costs.
Inasmuch as defendant has pleaded guilty, was sentenced, and is presently incarcerated pursuant to that judgment, the legality of his pretrial detention is moot and can no longer be challenged (People v Tatis-Duran, 300 AD2d 84 [2002]). We find no novel or significant issues “capable of repetition, yet evading review,” which would warrant consideration on the merits (see Spencer v Kemna, 523 US 1, 17-18 [1998]). Concur — Buckley, EJ., Tom, Marlow, Gonzalez and Catterson, JJ.